PER CURIAM:
The Supreme Judicial Court of Massachusetts (“Massachusetts Court”) held that respondent, who is also a member of this bar, violated the Massachusetts Rules of Professional Conduct prohibiting dishonesty (8.4(c)) and conduct adversely reflecting on fitness to practice law (8.4(h)) when he failed to record a mortgage on his home that he executed with his employer, a mortgage lender. The Massachusetts Court suspended respondent from the practice of law for six months and one day, with reinstatement conditioned upon his passing the multistate professional responsibility examination. See In re Firstenberger, 450 Mass. 1018, 878 N.E.2d 912 (2007).
A rebuttable presumption exists “that the discipline will be the same in the District of Columbia as it was in the original disciplining jurisdiction!,]” In re Goldsborough, 654 A.2d 1285, 1287 (D.C.1995) (citing In re Zilberberg, 612 A.2d 832, 834 (D.C.1992)), and the criteria for avoiding reciprocal discipline have not been satisfied in this case. See D.C. Bar R. XI, § 11(c). In particular, respondent’s misconduct in Massachusetts qualifies as misconduct under District of Columbia Rule of Professional Conduct 8.4(c) relating to dishonesty, fraud, deceit or misrepresentation. The Board on Professional Responsibility (“Board”) therefore recommends that we impose identical reciprocal discipline. Neither Bar Counsel nor respondent has opposed this recommendation.
Since no exception has been taken, we give heightened deference to the Board’s report and recommendation, see D.C. Bar R. XI, § 11(f); In re Delaney, 697 A.2d 1212, 1214 (D.C.1997), which is, in any event, amply supported by the record. We accept the Board’s findings, and we adopt the recommended sanction. Accordingly, it is
ORDERED that Lester W. Firstenberger is hereby suspended from the practice of law in the District of Columbia for a period of six months and one day, subject to the condition imposed by the Massachusetts Court that respondent pass the mul-tistate professional responsibility examination. For purposes of reinstatement, the suspension is deemed to commence on July 19, 2007, the date respondent filed an affidavit pursuant to D.C. Bar R. XI, § 14(g).

So ordered.